Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, FIG. 31 encompasses claims 1-4, 7-15, and 17-20 in the reply filed on 06/13/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NOJIMA (Pub. No.: US 2020/0098782).
Re claim 1, NOJIMA, FIGS. 5-6 teaches a semiconductor memory device, comprising: 
a first conductor layer (32, ¶ [0093]) above a substrate in a first direction (vertical); 
a plurality of second conductor layers (35_1-35_7, [0094]) stacked above the first conductor layer in the first direction, the second conductor layers being spaced from each other in the first direction; 
a plurality of pillars (40/41/42, FIG. 7, [0109]) that extend through the plurality of second conductor layers (35_1-35_7) in the first direction (vertical), each pillar including a semiconductor layer (41) electrically connected to the first conductor layer (32); and 

    PNG
    media_image1.png
    709
    912
    media_image1.png
    Greyscale

a first metal plug ([FMP]=[52+D1+C2+D0+C1], FIG. 13 [as shown above]) that surrounds an outer circumference of the first conductor layer (32) and electrically connects the first conductor layer (note that the conductive layer 32 functions as a source line SL, [0093]) and the sources of the plural select transistors 52 are commonly connected to a source line SL, see ¶ [0071]) to the substrate (30).

Re claim 2, NOJIMA, FIGS. 5-6 teaches the semiconductor memory device according to claim 1, further comprising: 
a first wiring layer (D1) between the substrate and the first conductor layer (32) in the first direction, wherein 
the first metal plug [FMP] includes a first portion (sidewalls) that is in contact with a side surface of the first conductor layer (32) and a second portion (bottom) that electrically connects the first portion to the first wiring layer (D1), and 
the first wiring layer (D1) is electrically connected to the substrate (30).
Re claim 3, NOJIMA, FIGS. 5-6 teaches the semiconductor memory device according to claim 2, wherein the first wiring layer (D1) is parallel to the substrate and extends in a second direction (horizontal) intersecting with the first direction (vertical), and 
the second portion (bottom) directly contacts the first wiring layer (D1).
Re claim 6, NOJIMA, FIGS. 5-6 teaches the semiconductor memory device according to claim 2, wherein the first wiring layer (D1) is parallel to the substrate (30) and extends in a second direction (vertical thickness of D1) intersecting with the first direction, and the second portion (bottom) directly contacts the first wiring layer (D1).
Re claim 7, NOJIMA, FIGS. 5-6 teaches the semiconductor memory device according to claim 1, wherein 
each of the plurality of pillars (40/41/42) further includes a charge storage layer (40B), and 
an end (bottom) of each semiconductor layer (41) of each pillar extending into the first conductor layer (32) and electrically connected to the first conductor layer.
Re claim 8, NOJIMA, FIGS. 5-6 teaches the semiconductor memory device according to claim 1, wherein the first metal plug comprises tungsten (C1/C2, [0092]).
Re claim 9, NOJIMA, FIGS. 5-6 teaches the semiconductor memory device according to claim 1, wherein the first metal plug comprises a ring portion (CP1, FIGS. 13/16) adjacent to each lateral edge of the first conductor layer (32) and a plug portion that extends in the first direction (vertical) toward the substrate (30) from the ring portion on a first lateral edge of the first conductor layer.
Re claim 10, NOJIMA, FIGS. 5-6 teaches the semiconductor memory device according to claim 9, wherein 
the first lateral edge of the first conductor layer (32) extends in a second direction (horizontal) parallel to the substrate (30) and intersecting the first direction (vertical), and 
the plug portion (52) extends in the second direction for substantially the entire length of the first lateral edge in the second direction.
Re claim 11, NOJIMA, FIGS. 5-6 teaches the semiconductor memory device according to claim 10, wherein the first metal plug [FMP] further comprises a second plug portion (C1) that extends in the first direction (vertical) toward the substrate from the ring portion on a second lateral edge (middle edge) of the first conductor layer opposite the first lateral edge (topmost) in a third direction parallel to the substrate orthogonal to the first and second directions.
Re claim 12, NOJIMA, FIGS. 5-6 teaches a semiconductor memory device, comprising: 
a first conductor layer (32) above a semiconductor substrate in a first direction (vertical); 
a plurality of second conductor layers (35_1-35_7) stacked above the first conductor layer (32) in the first direction, the second conductor layers being spaced from each other in the first direction and having stair-stepped ends in a second direction (horizontal) parallel to the semiconductor substrate (30); 
a plurality of pillars (40/41/42) that extend in the first direction (vertical) through the plurality of second conductor layers (35_1-35_7) in a memory array region, each pillar including a semiconductor layer electrically connected to the first conductor layer and a charge storage layer (40B, [0109]), memory cells being at positions along each pillar at which second conductors layers are adjacent; 
a contact plug (52) extending in the first direction through the plurality of second conductor layers and an opening in the first conductor layer in a contact plug region, the contact plug electrically contacting a first wire (D1) in a first wiring layer between the first conductor layer and the semiconductor substrate (30) in the first direction (vertical); and 
a first metal plug [FMP] that surrounds a perimeter of the first conductor layer (32) and electrically connects the first conductor layer to the semiconductor substrate.
Re claim 13, NOJIMA, FIGS. 5-6 teaches the semiconductor memory device according to claim 12, wherein the first metal plug [FMP] includes a first portion (middle portion of 52) that is in contact with a side surface of the first conductor layer (32) and a second portion (bottom most portion of 52) that extends in the first direction (vertical) electrically connects the first portion to a second wire (D0) in the first wiring layer, and the second wire is electrically connected to the semiconductor substrate.
Re claim 14, NOJIMA, FIGS. 5-6 teaches the semiconductor memory device according to claim 12, wherein 
the first metal plug [FMP] comprises a ring portion (CP1, FIGS. 13-14) adjacent to each lateral edge of the first conductor layer (32) and a first plug portion (C1) that extends in the first direction (vertical) toward the semiconductor substrate (30) from the ring portion on a first lateral edge of the first conductor layer.
Re claim 17, NOJIMA, FIGS. 5-6 teaches a semiconductor memory device, comprising: 
a source conductor layer (32=SL) above a semiconductor substrate in a first direction; 
a plurality of gate electrode layers (34, [0230]) stacked above the source conductor layer (32) in the first direction, the gate electrode layers being spaced from each other in the first direction; 
a plurality of memory pillars (40/41/42) that extend through the plurality of gate electrode layers in the first direction, each memory pillar including a semiconductor layer (41) having an end electrically connected to the source conductor layer (32); and 
a first metal plug [FMP] that surrounds an outer perimeter of the source conductor layer (32) and electrically connects the source conductor layer to the semiconductor substrate.
Re claim 18, NOJIMA, FIGS. 5-6 teaches the semiconductor memory device according to claim 17, further comprising: 
a first wiring layer (D1) between the semiconductor substrate (30) and the source conductor layer (32) in the first direction, wherein 
the first metal plug includes a first portion that is in contact with a side surface of the source conductor layer and a second portion that electrically connects the first portion to a wire in the first wiring layer, and 
the wire is electrically connected to the semiconductor substrate.
Re claim 19, NOJIMA, FIGS. 5-6 teaches the semiconductor memory device according to claim 18, wherein 
the first wiring layer (D1) is parallel to the substrate and the wire extends in a second direction (horizontal) intersecting with the first direction, and 
the second portion (bottom most portion of 52) directly contacts the wire in the first wiring layer.
Re claim 20, NOJIMA, FIGS. 5-6 teaches the semiconductor memory device according to claim 17, further comprising: 
a contact plug (C1) that passes through the plurality of gate electrode layers (34) and an opening in the source conductor layer (32=SL), the contact plug having a side surface which is not in contact with the source conductor layer (32=SL) and the plurality of gate electrode layers (34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894